Exhibit 10.52


APACHE CORPORATION
Amendment of Performance Share Grant Agreement


Apache Corporation (“Apache”) sponsors the Apache Corporation 2011 Omnibus
Equity Compensation Plan and the Apache Corporation 2016 Omnibus Compensation
Plan (collectively, the “Plans”). Pursuant to the Plans and the annual
Performance Share Programs initiated thereunder (“Performance Programs”),
Conditional Grants (as defined in the Performance Programs) of Restricted Stock
Units (as defined in the Plans) have been granted to various “Eligible Persons”
(as defined in the Plan), and Apache, pursuant to the terms of the various
Performance Share Program Agreements (“Performance Share Agreements”) and the
Plans, reserved the right to amend the Performance Share Agreements from time to
time. Apache, effective July 29, 2019, exercised that right with respect to only
those Performance Share Agreements which are valid and outstanding prior to July
29, 2019 and other than as provided in certain resolutions adopted by the
Management Development and Compensation Committee of the Board of Directors of
Apache, as follows:


1.    The paragraph discussing vesting upon a Change of Control in the “Vesting
Period” portion of the Grant Notice of such Performance Share Agreement with
respect to employment termination and Retirement is replaced with the provision
set forth below, provided that all provisions related to deferrals into the
Apache Corporation Deferred Delivery Plan shall remain in effect:
Vesting is accelerated to 100% upon the Recipient’s Involuntary Termination or
Voluntary Termination with Cause occurring (i) on or after a Change of Control
which occurs on or before the end of the Performance Period provided that the
Recipient is an Eligible Person at the time of such termination, with vesting to
be in the number of RSUs determined by applying the multiple of 1.00 to the
Target Amount or (ii) on or after a Change of Control which occurs after
completion of the Performance Period. Upon such vesting, the applicable amount
of Stock/cash, subject to required tax withholding, shall be paid by the Company
to the Recipient within thirty (30) days of such vesting date.
If, after the first three (3) months of the Performance Period (and not before),
the Recipient’s termination of employment from the Company and the Affiliates
occurs by reason of his or her Retirement, the Recipient shall be deemed to
continue to be employed as an Eligible Person for purposes of this Grant and
shall continue to vest with respect to a specified percentage of RSUs over the
Vesting Period provided that the Recipient meets the Retirement Conditions set
forth in section 6 of the Agreement. In the event of a Change of Control after
the Recipient retires during the period commencing on the first day following
the first three (3) months of the Performance Period and ending on the last day
of the Vesting Period, vesting is accelerated to 100% for such Recipient upon
the occurrence of the Change of Control. In the event of a Change of Control
prior to the Recipient’s termination of




--------------------------------------------------------------------------------




employment by reason of Retirement and after the first three (3) months of the
Performance Period and ending on the last day of the Vesting Period, the
Recipient shall become 100% vested upon the Recipient’s termination of
employment by reason of Retirement. Unless expressly otherwise provided in the
Agreement with respect to Retirement and Change of Control, the applicable
amount of Stock/cash, subject to required tax withholding, shall be paid by the
Company to the Recipient upon the earlier to occur of a 409A Change of Control
or the normal vesting dates (in the applicable percentage amounts). Payment
shall be made within thirty (30) days of a 409A Change of Control or within
sixty (60) days of the normal vesting dates, whichever is applicable.
2.    The definitions of “Involuntary Termination” and “Voluntary Termination
with Cause” are replaced in their entirety to read as follows:


“Involuntary Termination” means the termination of employment of the Recipient
by the Company or its successor for any reason on or after a Change of Control;
provided, that the termination does not result from an act of the Recipient that
(i) constitutes common-law fraud, a felony, or a gross malfeasance of duty and
(ii) is materially detrimental to the best interests of the Company or its
successor; provided that clause (ii) shall not apply to any RSU Award that was
awarded on or before November 2, 2017, to any “covered employee” (as determined
under Section 162(m) of the Code, as amended by the Tax Cuts and Jobs Act of
2017) if this amended definition constitutes a material modification of the
agreement providing such RSU Award as determined under Section 162(m) of the
Code, IRS Notice 2018-68 and other applicable guidance, that would otherwise
result in some or all of such RSU Award not being deductible by the Company for
federal tax purposes.


“Voluntary Termination with Cause” occurs upon a Recipient’s separation from
service of his or her own volition and one or more of the following conditions
occurs without the Recipient’s consent on or after a Change of Control:
(a)
There is a material diminution in the Recipient’s base compensation, compared to
his or her rate of base compensation on the date of the Change of Control.

(b)
There is a material diminution in the Recipient’s authority, duties or
responsibilities.

(c)
There is a material diminution in the authority, duties or responsibilities of
the Recipient’s supervisor, such as a requirement that the Recipient (or his or
her supervisor) report to a corporate officer or employee instead of reporting
directly to the board of directors.

(d)
There is a material diminution in the budget over which the Recipient retains
authority.



-2-

--------------------------------------------------------------------------------




(e)
There is a material change in the geographic location at which the Recipient
must perform his or her service, including, for example the assignment of the
Recipient to a regular workplace that is more than 50 miles from his or her
regular workplace on the date of the Change of Control.

The Recipient must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to the Company or its successor, attention: Vice President, Human
Resources. The notice may be provided by personal delivery or it may be sent by
email, inter-office mail, regular mail (whether or not certified), fax, or any
similar method. The Company’s Vice President, Human Resources, or his/her
delegate shall acknowledge receipt of the notice within 5 business days; the
acknowledgement shall be sent to the Recipient by certified mail.
Notwithstanding the foregoing provisions of this definition, if the Company
remedies the adverse condition within 30 days of being notified of the adverse
condition, no Voluntary Termination with Cause shall occur. This amended
definition of Voluntary Termination with Cause shall not apply (and the previous
definition shall apply) to any RSU Award that was awarded on or before November
2, 2017, to any “covered employee” (as determined under Section 162(m) of the
Code, as amended by the Tax Cuts and Jobs Act of 2017) if this amended
definition constitutes a material modification of the agreement providing such
RSU Award as determined under Section 162(m) of the Code, IRS Notice 2018-68 and
other applicable guidance, that would otherwise result in some or all of such
RSU Award not being deductible by the Company for federal tax purposes.
3.    Section 5 is replaced in its entirety to read as follows:
5.    Change of Control.
(a)    Pursuant to Section 13.1(c)(iii) and (d) of the Plan, the following
provisions of this section 5 of the Agreement shall supersede Sections 13.1(a),
(b) and (c) of the Plan. Without any further action by the Committee or the
Board, in the event of the Recipient’s Involuntary Termination or Voluntary
Termination with Cause which occurs (i) on or after a Change of Control and (ii)
prior to the end of the Performance Period, the Recipient shall become 100%
vested as of the date of such Involuntary Termination or Voluntary Termination
with Cause in the number of RSUs determined by applying the multiple of 1.00 to
the Target Amount. Subject to section 12(b) of this Agreement, payment shall
occur within thirty (30) days of the date of such Involuntary Termination or
Voluntary Termination with Cause, subject to required tax withholding.
(b)    In the event of a Recipient’s Involuntary Termination or Voluntary
Termination with Cause occurring on or after a Change of Control which occurs
after the end of the Performance Period, the Recipient shall become 100% vested
in the


-3-

--------------------------------------------------------------------------------




Final Amount of RSUs as of the date of such Involuntary Termination or Voluntary
Termination with Cause. Subject to section 12(b) of this Agreement, payment
shall occur within thirty (30) days of the date of such Involuntary Termination
or Voluntary Termination with Cause, subject to required tax withholding.
(c)    In the event of a Change of Control following the Recipient’s termination
of employment by reason of Retirement, after the first three (3) months of the
Performance Period and ending on the last day of the Vesting Period, the
Recipient, shall become 100% vested in the unvested Final Amount of RSUs as of
the date of the Change of Control. Subject to section 12(b) of this Agreement,
payment shall occur within thirty (30) days of a 409A Change of Control provided
that if no 409A Change of Control occurs during the Performance Period, nor
during the period of continued vesting as set forth in section 3(b) and 4(c) of
this Agreement, then the Final Amount shall be paid by the Company to the
Recipient who is retired, within sixty (60) days of the vesting dates (in the
applicable percentage amounts) set forth in section 2 of this Agreement, subject
to required tax withholding. In the event of a Change of Control prior to the
Recipient’s termination of employment by reason of Retirement and after the
first three (3) months of the Performance Period and ending on the last day of
the Vesting Period, the Recipient shall become 100% vested in the unvested Final
Amount of RSUs as of the date that the Recipient terminates employment by reason
of Retirement. For the purpose of vesting as set forth in the prior sentence, a
Recipient’s Involuntary Termination or Voluntary Termination with Cause after a
Change of Control shall be deemed a termination by reason of Retirement. Subject
to section 12(b) of this Agreement, if the Recipient terminates employment by
reason of Retirement after a Change of Control, the Recipient shall receive
payment with respect to 100% of such Final Amount within sixty (60) days of the
vesting dates (in the applicable percentage amounts) as set forth in section 2
of this Agreement, subject to required tax withholding.
4.    The previous stated revisions shall apply to any Performance Share
Agreement whether the payment is to be in the corporation’s common stock or in
cash, and the provisions in the Performance Share Agreement related to such
payments shall be maintained as provided in a Performance Share Agreement.
5.    The previous stated revisions shall not apply or be made to any
Performance Share Agreement that was awarded on or before November 2, 2017, to
any “covered employee” (as determined under Section 162(m) of the Code, as
amended by the Tax Cuts and Jobs Act of 2017).
6.    If a Performance Share Agreement contains different Section cites,
headings, etc., but contains similar provisions to those being replaced by the
replacement provisions set forth in the foregoing, then the replacement
provisions shall apply to such Performance Share Agreement and such Performance
Share Agreements are amended in accordance with the foregoing revisions subject
to adjustment, as appropriate, for the different Section cites, headings, etc.,
and if any Section or paragraph containing a provision to be replaced


-4-

--------------------------------------------------------------------------------




as set forth in this amendment has an introductory sentence or clause or ending
sentence or clause, the replacement provision shall include any such
introductory and/or ending sentence or clause.
EXECUTED this 29th day of July, 2019.


APACHE CORPORATION






By: /s/ Dominic J. Ricotta    
Dominic J. Ricotta
Senior Vice President,
Human Resources


-5-